         Case 1:20-cv-00081-BLW Document 1 Filed 02/18/20 Page 1 of 8




Patrick J. Geile
Foley Freeman PLLC
953 S. Industry Way
P.O. Box 10
Meridian, Idaho 83680
Tel: 208-888-9111
Fax: 208-888-5130
pgeile@foleyfreeman.com
Idaho State Bar No. 6975
_____________________________________________________________________________________________

                  IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF IDAHO
MATT WILSON,                        )
                                    )
     Plaintiff,                     )
                                    )
     v.                             )     Case No.
                                    )
24 HOUR FITNESS USA, INC.,          )
                                    )
     Defendant.                     )

                               PLAINTIFF’S COMPLAINT

       Plaintiff, MATT WILSON (“Plaintiff”), by and through his attorneys, Foley Freeman

PLLC, alleges the following against Defendant, 24 HOUR FITNESS USA, INC. (“Defendant”):

                                     INTRODUCTION

   1. Count I of Plaintiff’s Complaint is based on the Telephone Consumer Protection Act., 47

       U.S.C. § 227, et seq. (“TCPA”).

   2. Count II of Plaintiff’s Complaint is based on the Idaho Consumer Protection Act, Idaho

       Code § 48-601 (“ICPA”).

   3. In describing the importance of the TCPA, Senator Hollings, the TCPA’s sponsor, said “I

       echo Supreme Court Justice Louis Brandeis, who wrote 100 years ago that ‘the right to be

       left alone is the most comprehensive of rights and the one most valued by civilized

       man.’” 137 Cong. Rec. 30.821 (1991).
      Case 1:20-cv-00081-BLW Document 1 Filed 02/18/20 Page 2 of 8




4. As the Seventh Circuit Court of Appeals wrote: “No one can deny the legitimacy of the

   state’s goal: preventing the phone (at home or in one’s pocket) from frequently ringing

   with unwanted calls. Every call uses some of the phone owner’s time and mental energy,

   both of which are precious.” Patriotic Veterans v. Zoeller, 845 F.3d 303, 305-306 (7th

   Cir. 2017).

                                JURISDICTION AND VENUE

5. This court has jurisdiction pursuant to 28 U.S.C. §§ 1331, 1337, and 1367.

6. This court has federal question jurisdiction because this case arises out of violations of

   federal law. 47 U.S.C. § 227(b); Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740 (2012).

7. This court has supplemental jurisdiction over the state law claim alleged herein pursuant

   to 28 U.S.C. § 1367(a) because it is “so related to claims in the action within such

   original jurisdiction that they form part of the same case or controversy.”

8. Venue and personal jurisdiction in this district are proper because Defendant does or

   transacts business within this district, and a material portion of the events at issue

   occurred in this district.

                                        PARTIES

9. Plaintiff is a natural person residing in the City of Boise, Ada County, State of Idaho.

10. Plaintiff is a “person” as that term is defined by the ICPA.

11. Defendant is a “person” as that term is defined by the ICPA.

12. Defendant is engaged in “trade” and “commerce” in Idaho as those terms are defined by

   the ICPA.

13. Plaintiff is, and at all times mentioned herein, a “person” as defined by 47 U.S.C. §

   153(39).

                                             2
      Case 1:20-cv-00081-BLW Document 1 Filed 02/18/20 Page 3 of 8




14. Defendant is, and at all times mentioned herein, a “person” as defined by 47 U.S.C. §

   153(39).

15. Defendant is a California business corporation with its principal office located in the

   City of San Ramon, Contra Costa County, State of California.

16. Defendant’s business includes, but is not limited to, collecting on unpaid, outstanding

   account balances.

17. Defendant acted through its agents, employees, officers, members, directors, heirs,

   successors, assigns, principals, trustees, sureties, subrogees, representatives, and

   insurers.

                             FACTUAL ALLEGATIONS

18. Defendant is attempting to collect a consumer debt from Plaintiff, allegedly arising from

   gym membership dues.

19. The alleged debt owed by Plaintiff arises from transactions for personal, family, and

   household purposes.

20. In or around May 2019, Defendant began calling Plaintiff on Plaintiff’s cellular

   telephone, at 503-260-7087, in an attempt to collect the alleged debt.

21. Defendant calls Plaintiff from several telephone numbers, including 855-283-3957,

   which is one of Defendant’s many telephone numbers.

22. On or about May 24, 2019, Plaintiff spoke to one of Defendant’s collectors and told

   Defendant to stop calling Plaintiff.

23. Despite Plaintiff’s request that Defendant stop calling him, Defendant continued to call

   Plaintiff unabated in an attempt to collect a debt allegedly owed by Plaintiff.

24. Defendant calls Plaintiff at an annoying and harassing rate.

                                             3
      Case 1:20-cv-00081-BLW Document 1 Filed 02/18/20 Page 4 of 8




25. When Plaintiff answered Defendant’s calls, he was greeted with “dead air” whereby no

   person was on the other end of the line. After several seconds, an agent was connected

   to the automated call then greeted Plaintiff and sought to speak with Plaintiff in an

   attempt to collect an alleged debt.

26. Plaintiff also received “abandoned calls” from Defendant.

27. Abandoned calls occur when Defendant’s automated system calls more telephone

   numbers than it has agents available, and as a result a customer who answers hears

   nothing but dead air, as the automatic telephone dialing system is unable to transfer the

   call it dialed to a human being, and the call is dropped.

28. Prior to calling Plaintiff’s cellular telephone, Defendant knew the number was a cellular

   telephone number.

29. None of the calls Defendant made to Plaintiff were for an emergency purpose.

30. All of the calls Defendants made to Plaintiff’s cellular telephone resulted in Plaintiff

   incurring a charge for incoming calls.

31. During at least one conversation, Defendant learned that Plaintiff wanted Defendant to

   stop calling Plaintiff’s cellular telephone.

32. If Defendant had prior express consent to call Plaintiff’s cellular telephone, Plaintiff

   revoked this consent as described above.

33. Defendant continued to call Plaintiff’s cellular telephone after Defendant knew Plaintiff

   wanted the calls to stop.

34. Within four (4) years of Plaintiff filing this Complaint, Defendant used an ATDS to call

   Plaintiff’s cellular telephone.

35. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

                                              4
      Case 1:20-cv-00081-BLW Document 1 Filed 02/18/20 Page 5 of 8




   capacity to store telephone numbers.

36. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

   capacity to call stored telephone numbers automatically.

37. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

   capacity to call stored telephone numbers without human intervention.

38. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

   capacity to call telephone numbers in sequential order.

39. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

   capacity to call telephone numbers randomly.

40. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone selects

   telephone numbers to be called according to a protocol or strategy entered by Defendant.

41. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone

   simultaneously calls multiple recipients.

42. The dead air that Plaintiff experienced on the calls that he received is indicative of the use

   of an ATDS. This “dead air” is commonplace with autodialing and/or predictive dialing

   equipment. It indicates and evidences that the algorithm(s) being used by Defendant’s

   autodialing equipment to predict when the live human agents are available for the next

   call has not been perfected and/or has not been recently refreshed or updated. Thus,

   resulting in the autodialer placing a call several seconds prior to the human agent’s ability

   to end the current call he or she is on and be ready to accept the new connected call that

   the autodialer placed, without human intervention, to Plaintiff. The dead air is essentially

   the autodialer holding the calls it placed to Plaintiff until the next available human agent

   is ready to accept them. Should the calls at issue been manually dialed by a live human

                                               5
         Case 1:20-cv-00081-BLW Document 1 Filed 02/18/20 Page 6 of 8




      being, there would be no such dead air as the person dialing Plaintiff’s cellular telephone

      would have been on the other end of the call the entire time and Plaintiff would have

      been immediately greeted by said person.

   43. As a result of Defendant’s alleged violations of law by placing these automated calls to

      Plaintiff’s cellular telephone without prior express consent, Defendant caused Plaintiff

      harm and/or injury such that Article III standing is satisfied in at least the following, if

      not more, ways:

          a. Invading Plaintiff’s privacy;
          b. Electronically intruding upon Plaintiff’s seclusion;
          c. Intrusion into Plaintiff’s use and enjoyment of his cellular telephone;
          d. Depleting and reducing the life of Plaintiff’s cellular telephone battery;
          e. Impermissibly occupying minutes, data, availability to answer another call, and
             various other intangible rights that Plaintiff has as to complete ownership and use
             of his cellular telephone; and
          f. Causing Plaintiff to expend needless time in receiving, answering, and attempting
             to dispose of Defendant’s unwanted calls.

                            COUNT I:
   DEFENDANT VIOLATED THE TELEPHONE CONSUMER PROTECTION ACT

   44. Defendant’s conduct violated the TCPA by:

          a. Placing non-emergency telephone calls to Plaintiff’s cellular telephone using an

               automatic telephone dialing system and/or pre-recorded or artificial voice without

               prior express consent and/or revocation of such consent in violation of 47 U.S.C.

               § 227 (b)(1)(A)(iii).

      WHEREFORE, Plaintiff, MATT WILSON, respectfully requests judgment be entered

against Defendant, 24 HOUR FITNESS USA, INC., for the following:

   45. As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(1), Plaintiff is

      entitled to and requests $500 in statutory damages, for each and every violation, pursuant

      to 47 U.S.C. § 227(b)(3)(B).
                                                6
         Case 1:20-cv-00081-BLW Document 1 Filed 02/18/20 Page 7 of 8




   46. As a result of Defendant’s willful and/or knowing violations of 47 U.S.C. § 227(b)(1),

      Plaintiff is entitled to and requests treble damages, as provided by statute, up to $1,500,

      for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C.

      § 227(b)(3)(C).

   47. Plaintiff is entitled to and seeks injunctive relief prohibiting such conduct in the future.

   48. Any other relief that this Honorable Court deems appropriate.

                                    COUNT II:
                             DEFENDANT VIOLATED THE
                         IDAHO CONSUMER PROTECTION ACT

   49. Plaintiff repeats and realleges paragraphs 1-43 of Plaintiff’s Complaint as the allegations

      in Count II of Plaintiff’s Complaint.

   50. “[T]he collection of a debt arising out of a sale of goods or services is subject to the

      provisions of the [ICPA.]” In re W. Acceptance Corp., Inc., 788 P.2d 214, 216 (1990).

   51. Defendant violated the ICPA when it called Plaintiff at an annoying and harassing rate

      and even continued to do so after Plaintiff told Defendant to stop calling Plaintiff.

   52. Plaintiff suffered an ascertainable loss as a result of Defendant’s employment of

      unlawful methods, acts, or practices in connection with its attempts to collect an alleged

      debt from Plaintiff.

      WHEREFORE, Plaintiff, MATT WILSON, respectfully requests judgment be entered

against Defendant, 24 HOUR FITNESS USA, INC., for the following:

   53. Statutory damages of $1,000.00 pursuant to the Idaho Consumer Protection Act, Idaho

      Code § 48-608(1);

   54. Costs and reasonable attorneys’ fees pursuant to the Idaho Consumer Protection Act,

      Idaho Code § 48-608(5); and


                                                  7
         Case 1:20-cv-00081-BLW Document 1 Filed 02/18/20 Page 8 of 8




   55. Any other relief that this Honorable Court deems appropriate.


                                           Respectfully submitted,
                                           FOLEY FREEMAN PLLC


February 18, 2020                   By: /s/ Patrick J. Geile
                                            Patrick J. Geile
                                            953 S. Industry Way
                                            P.O. Box 10
                                            Meridian, Idaho 83680
                                            Tel: 208-888-9111
                                            Fax: 208-888-5130
                                            pgeile@foleyfreeman.com
                                            Idaho State Bar No. 6975




                                               8
